12/08/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 20-0569


                                       OP 20-0569


 AARON MICHAEL GRAFFT,
                                                                     OEC 08 2020
             Petitioner,
                                                                  Bowen Greenwood
                                                                Clerk of Suprerne Court
                                                                   State of Montana
       v.                                                          ORDER

 STATE OF MONTANA,

             Respondent.


       Through counsel, Aaron Michael Grafft has filed a Petition for a Writ of Habeas
Corpus, alleging unreasonable seizure and illegal incarceration because the Fourth Judicial
District Court, Missoula County, violated § 46-9-102(1), MCA,by denying Grafft's release
after he posted bail. Upon review of the Petition, we deem it appropriate to require a
response. M. R. App. P. 14(7)(a). Therefore,
      IT IS ORDERED that the Attorney General or counsel for Missoula County is
GRANTED thirty days from the date of this Order in which to prepare, file, and serve a
written response to the Petition for Writ of Habeas Corpus together with appropriate
documentary exhibits.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Honorable John Larson, Fourth Judicial District Court; to Shirley E. Faust, Clerk of
District Court, Missoula County, under Cause No. DC-20-287; and to all counsel ofrecord.
      DATED this        1//day of December, 2020.